Continuing Abatement Order filed April 18, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00466-CV
                                  ____________

       IN RE EDWARD ALEXANDER, ADAM JOHNSON, WAYNE
       THOMPSON, JR., LILYNN CUTRER, AND KAREN AUCOIN,
           INDIVIDUALLY AND AS CO-TRUSTEES, Relators


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             Probate Court No. 4
                            Harris County, Texas
                 Trial Court Cause Nos. 365053 & 365053-404


                  CONTINUING ABATEMENT ORDER

      On June 7, 2018, relators Edward Alexander, Adam Johnson, Wayne
Thompson, Jr., Lilynn Cutrer, and Karen Aucoin, Individually and as Co-Trustees,
filed a petition for writ of mandamus in this court.       See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. In the petition, relators ask this court to
order the Honorable Christine Butts, Judge of the Probate Court No. 4, in Harris
County, Texas, to set aside her June 5, 2018 order granting the motion to compel
filed by real party in interest Preston Marshall.

      On August 30, 2018, we abated this case because the 14th Judicial District
Court of Calcasieu Parish, Louisiana, entered a preliminary injunction, which stated
in relevant part:

      IT IS HEREBY ORDERED that the preliminary injunction sought
      herein be and is hereby GRANTED, enjoining and prohibiting Preston
      Marshall, and all persons in active concert or participation with him,
      from filing, proceeding with or participating in any litigation or
      proceeding related to the administration of the Harrier Trust outside of
      this Court, including but not limited to the appointment of the co-
      trustees, compensation of the co-trustees, distributions from the
      accumulations of the Trust, and powers, rights, responsibilities, and
      fiduciary duties of the co-trustees under the Trust.
      Preston Marshall advised this court that the Louisiana Third Circuit Court of
Appeals vacated the preliminary injunction.

      We continued the abatement of this case when Judge Butts ceased to hold
office of Judge of Probate Court No. 4, Harris County, Texas, to permit her
successor, the Honorable James Horwitz, to reconsider the decision regarding
relators’ request for relief. See Tex. R. App. P. 7.2(b); see also In re Baylor Med.
Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding) (“Mandamus
will not issue against a new judge for what a former one did.”).

      Judge Horwitz advised this court by letter that he stands by Judge Butts’s
decision regarding relators’ request for relief. However, Judge Horwitz did not
provide this court with a signed order reflecting his ruling regarding relators’ request
for relief. Therefore. abatement of this case is continued until May 3, 2019, by
which time Judge Horwitz shall file with this court a signed order reflecting his
ruling concerning relators’ request for relief. The Court will then consider a motion
to reinstate or dismiss the original proceeding, as appropriate.

                                           2
                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Bourliot.




                                         3